DETAILED ACTION

Response to Amendment
1.	The amendment filed 2/5/2021 for US Patent Application No. 16/267042 has been entered and fully considered.
2.	Claims 1-4, 6-13 and 15-18 are currently pending and have been fully considered.
3.	The 35 U.S.C. 103 rejections presented in the office action dated 11/9/2020 are withdrawn.

Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-4, 6-13 and 15-18 are now in condition for allowance because the prior art does not teach or suggest the claimed electrode plate and secondary battery recited in the aforementioned claims.
	The closest prior art reference is considered to be Arima et al. (US 2013/0177787 A1). Arima et al. teach (Figure 8) a cathode current collector 11 comprising an insulating layer 13 with conductive layers 14 formed thereon. A portion of the current collector is coated by active material 12 and another portion of the current collector is not coated and protrudes from the coated current collector part. 
	Arima et al. however do not teach or suggest an electrode plate or secondary battery that includes a second conducting layer being provided on a surface of a protruding portion of the first conducting layer that is positioned away from the insulating .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126.  The examiner can normally be reached on M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/STEWART A FRASER/Primary Examiner, Art Unit 1724